


Exhibit 10.1

 

Special Bank Credit Facility Contract Amendment

 

Translated From Japanese

December 29, 2006

K.K. Sumitomo Mitsui Banking Corporation

 

Borrower

 

Address:

 

Nishi-Shinjuku Showa Bldg. B11F 1-13-12, Nishi-Shinjuku, Shinjuku-key, Tokyo

K.K. Global Hotline

 

Name:

 

Representative Director Hideki Anan

 

Joint Guarantor

 

Address:

 

3-13-10, Shibuyaku, Yoyogi, Tokyo

 

Name:

 

Hideki Anan

 

The borrower, having entered into an agreement with the lender, Sumitomo Mitsui
Banking Corporation, on 31st July 2006, known as the Special Bank Credit
Facility Contract, hereinafter referred to as “Original Contract”, acknowledge
the changes as below:

 

The Joint Guarantor hereby agrees that he continues to be bound by the
conditions of the Original Contract and those of this Amendment Contract, and
that he is liable to the lender for any repayment of the loan agreement wherein
the borrower does not fulfill their obligation.

 

Also, if there is an extension to the time period of the Original Contract by
nature of this Amendment Contract being extended, then the Joint Guarantor will
be bound by this new date.

 

Item

(circle items that are to be altered)

Before change

After change

Expiration date

 

 

Contract amount

¥ 300,000,000

¥ 200,000,000

Basic interest rate

 

 

Account for settlement

 

 

Other

 

 

 

--------------------------------------------------------------------------------